Citation Nr: 0313343	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed acquired eye 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant had active duty for training from July 1975 to 
December 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the RO.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in April 2001.  

In July 2001, the Board found that new and material evidence 
had been presented to reopen the appellant's claim and 
remanded this matter to the RO for additional development of 
the record.  



FINDINGS OF FACT

1.  During his period of active duty for training, the 
appellant was found to have a compound hypermetropic 
astigmatism.  

2.  The appellant did not manifest complaints or findings 
referable to acquire eye disease until many years after 
service.  

3.  The appellant currently is not shown to have an acquired 
eye disorder due to any event or incident in service.  



CONCLUSIONS OF LAW

1.  The appellant's refractive error of the eye is not a 
disease or injury for which applicable law permits the 
payment of compensation.  38 U.S.C.A. §§ 101(16), 105(a), 
1131 (West 2002); 38 C.F.R. § 3.303(c) (2002).  

2.  The appellant is not shown to have an acquired eye 
disability due to disease or injury that was incurred in or 
aggravated by his period of active duty for training or due 
to an injury that was incurred in or aggravated by any period 
of inactive duty for training.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the appellant is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the appellant's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for a claimed acquired eye 
disorder.  

The appellant has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).


II.  Service Connection for an Acquired Eye Disorder

A.  Factual Background 

A careful review of service medical records at the time of 
the appellant's enlistment examination for the U.S. Army 
Reserves in March 1975 shows that his visual acuity was 20/20 
for each eye.  

On a "Report of Medical History" completed by the appellant 
in March 1975, prior to his period of active duty for 
training, he reported having had eye trouble.  The examiner 
noted "eyes excellent."  

The records show that, in September 1975, the appellant 
complained of his eyes hurting while reading notices after 5 
minutes.  The diagnosis was that of compound hypermetropic 
astigmatism.  

The appellant underwent a VA examination in May 1987.  His 
eye history included having had no trauma, disease or 
diplopia.  The diagnosis was that of hyperopia astigmatism in 
both eyes.  

The private medical records reflect that the appellant was 
treated at an Emergency Room in November 1990 for 
staphylococcal hypersensitivity and phlyctenular 
keratoconjunctivitis.  

The VA progress notes dated in December 2000 reflect that the 
appellant was a glaucoma suspect.  

The testimony of the appellant at the hearing in April 2001 
was to the effect that he was exposed to gas for a period of 
time during basic training, causing his eyes to burn and 
tear.  He also testified that he had been hit on the head or 
around the eye area by the back of an M-16 on the rifle range 
and had been issued a pair of glasses in service.  The 
appellant added that his eyes still became red and teared and 
that he saw spots.  

The appellant underwent a VA examination in October 2002.  
His corrected distance visual acuity was 20/25 for each eye.  
He was found to have minimum background diabetic retinopathy 
in the right eye; he was a glaucoma suspect.  The Goldman 
fields were normal.  It was the opinion of the VA examiner 
that none of the appellant's ocular conditions was caused by 
his military service.  

The records from the Social Security Administration received 
in August 2003 reflect that the appellant had been considered 
disabled at all times since January 1997 on bases other than 
that of an acquired eye disorder.  

Other statements of the appellant in the claims folder 
reflect that he continued to have headaches due to eyestrain.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the appellant's entry report 
no actual defects of the eyes, and the Board presumes him to 
have been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90  

A review of the record shows that the appellant was found to 
have a compound hypermetropic astigmatism, which was 
initially noted in service.  Astigmatism denotes an unequal 
curvature of the refractive surfaces of the eye, and 
hyperopia similarly denotes refractive error.  See Dorland's 
Illustrated Medical Dictionary, 151, 797 (28th Edition, 
1994).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Other than for refractive error, the service medical records 
are negative for manifestations of an acquired eye disorder.  
The post-service medical records first reveal the presence of 
phlyctenular keratoconjunctivitis in 1990, more than a decade 
after the separation from service.  Nor does the evidence 
reflect that the appellant was considered to be a glaucoma 
suspect until the late 1990's.  

While the appellant contends that his exposure to gas during 
basic training caused his current ocular problems, his 
statement alone is not sufficient to support a claim for 
service connection of an acquired eye disorder based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board notes recent medical evidence indicating that none 
of the appellant's current ocular conditions was caused by 
his military service.  

Thus, the Board finds no basis for concluding, based on its 
review of the record that the appellant is not shown to have 
an acquired eye disorder that was incurred in or aggravated 
by his period of active duty for training or any injury that 
was incurred in or aggravated by any period of inactive duty 
for training.  

Here, as the preponderance of the evidence is against the 
claim for service connection for an acquired eye disorder, 
the claim must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for an acquired eye disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

